I think that the motion of the plaintiff for a directed verdict in its favor should have been granted upon either or both of the following grounds:
1. That no other reasonable inference can be drawn from the evidence than that the plaintiff has completed its chain of title without the absence of a single link back to the grant from the State to Townes in 1831, and has shown at least presumed possession of the property all along the line from that time to the present; the defendants rely upon a grant from the State in 1926, nearly 100 years later than the Townes grant.
I do not think that a grant from the State is entitled to the sanctity which appears to have been accorded to it; any one, at any time, may secure from the State a grant to any tract of land in the State upon complying with the conditions prescribed by the Land Office; it is no more than a quitclaim deed conveying to the grantee the interest of the state in the particular tract; it is without warranty, and contains neither a declaration of title in the State, nor an assurance of title to the grantee. As is said in the case ofThompson v. Hauser, 2 Mill, Const., 356, it simply raises the presumption that the formalities for its acquisition have been complied with. It, of course, may be the starting point for the establishment of adverse possession. A junior grant is presumed to be void. Frampton v. Wheat, 27 S.C. 288,3 S.E., 462.
2. Assuming, however, that the foregoing ground cannot be sustained, the evidence is susceptible of no other reasonable inference than that the plaintiff has shown title and possession in Mrs. Betty Orr, its predecessor, in 1903, to lands which are admitted to be covered by the grant of the defendants; Mrs. Orr and her successors in title have therefore shown title to and possession of the lands in dispute *Page 253 
for more than twenty-three (23) years, thereby giving rise to an irrebuttable presumption of a grant by the State to Mrs. Orr, which has the legal effect of an actual grant to her.
If neither of these positions can be sustained, it seems clear to me that there is error in the exclusion of the tax receipts offered by the plaintiff. Under the case of Bardinv. Trust Company, 82 S.C. 358, 64 S.E., 165, a grant by the State may be presumed from the payment of taxes. I do not think that the error was cured by the reception of the testimony of Mr. Hamblin; the tax receipts were the best evidence, and his statement was vague and indefinite, and necessarily did not carry the weight of the tax receipts.
I think, therefore, that the judgment should be reversed, and the case remanded to the Circuit Court, with direction to enter judgment in favor of the plaintiff under Rule 27, and at the least that a new trial should be granted for error in excluding the tax receipts.